DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                         
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
        Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

Regarding claim 1, the limitation “performing, in at least one arithmetic unit with correspondingly transmitted measuring signals, signal processing” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use the term “arithmetic unit” coupled with functional language “performing, in at least one arithmetic unit with correspondingly transmitted measuring signals, signal processing” without reciting sufficient structure to achieve the function.  Furthermore, the term “arithmetic unit” is not preceded by a structural modifier.
The following table shows that all three prongs of the 3-prong analysis are met and the limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (See MPEP 2181(I) for details):
The 3-Prong Analysis for Claim Limitation : “performing, in at least one arithmetic unit with correspondingly transmitted measuring signals, signal processing …”
Met
Prong A
Explicit recitation of “means” or equivalent term
YES
Prong B
Functional recitation of " performing, in at least one arithmetic unit with correspondingly transmitted measuring signals, signal processing …"
YES
Prong C
No structure that performs the function
YES


Regarding claim 12, the limitation “performing, in at least one arithmetic unit with correspondingly transmitted measuring signals, signal processing…” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use the term “arithmetic unit” coupled with functional language “performing, in at least one arithmetic unit with correspondingly transmitted measuring signals, signal processing” without reciting sufficient structure to achieve the function.  Furthermore, the term “arithmetic unit” is not preceded by a structural modifier.
The following table shows that all three prongs of the 3-prong analysis are met and the limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (See MPEP 2181(I) for details):
The 3-Prong Analysis for Claim Limitation : “performing, in at least one arithmetic unit with correspondingly transmitted measuring signals, signal processing …”
Met
Prong A
Explicit recitation of “means” or equivalent term
YES
Prong B
Functional recitation of " performing, in at least one arithmetic unit with correspondingly transmitted measuring signals, signal processing …"
YES
Prong C
No structure that performs the function
YES





paragraph, Claim(s) 1 and 12 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents
thereof.
             Claims 2, 9, 10, and 11 have been also interpreted under 35 U.S.C. 112(f) or pre-AIA  35
U.S.C. 112, sixth paragraph as being dependent on claim 1.
             Claims 13-15 have been also interpreted under 35 U.S.C. 112(f) or pre-AIA  35
U.S.C. 112, sixth paragraph as being dependent on claim 12.
  If Applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
        
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claim 1 recites the limitation “performing, in at least one arithmetic unit with correspondingly transmitted measuring signals, signal processing…”;. The term “performing, in at least one arithmetic unit…signal processing” renders the claim indefinite as the claim does not define sufficient structure to achieve the function of performing signal processing; the original specification does not provide clarification as to what structure performs the particular functions of this claim, and one of ordinary skill in the art could interpret so many structures that can perform the particular function of performing signal processing. Thus, for these reasons, the phrase “performing, in at least one arithmetic unit…signal processing” renders claim 1 indefinite.
Claim 1 recites the limitation "the one hand" in line 21.  There is insufficient antecedent basis for this limitation in the claim. The limitation doesn’t appear anywhere else in the claim.
Claim 1 recites the limitation "the other hand" in line 22.  There is insufficient antecedent basis for this limitation in the claim. The limitation doesn’t appear anywhere else in the claim.
Claim 4 recites the limitation "the one hand" in line 4.  There is insufficient antecedent basis for this limitation in the claim. The limitation doesn’t appear anywhere else in the claim or the claim it depends on.
Claim 4 recites the limitation "the other hand" in line 5.  There is insufficient antecedent basis for this limitation in the claim. The limitation doesn’t appear anywhere else in the claim or the claim it depends on.
Claim 5 recites the limitation "the one hand" in line 4.  There is insufficient antecedent basis for this limitation in the claim. The limitation doesn’t appear anywhere else in the claim or the claim it depends on.
Claim 5 recites the limitation "the other hand" in line 5.  There is insufficient antecedent basis for this limitation in the claim. The limitation doesn’t appear anywhere else in the claim or the claim it depends on.

Claim 6 recites the limitation "the other hand" in line 6.  There is insufficient antecedent basis for this limitation in the claim. The limitation doesn’t appear anywhere else in the claim or the claim it depends on.

Claim 12 recites the limitation “performing, in at least one arithmetic unit with correspondingly transmitted measuring signals, signal processing…”;. The term “performing, in at least one arithmetic unit…signal processing” renders the claim indefinite as the claim does not define sufficient structure to achieve the function of performing signal processing; the original specification does not provide clarification as to what structure performs the particular functions of this claim, and one of ordinary skill in the art could interpret so many structures that can perform the particular function of performing signal processing. Thus, for these reasons, the phrase “performing, in at least one arithmetic unit…signal processing” renders claim 12 indefinite.
Claim 12 recites the limitation "the one hand" in line 32.  There is insufficient antecedent basis for this limitation in the claim. The limitation doesn’t appear anywhere else in the claim.
Claim 12 recites the limitation "the other hand" in line 33.  There is insufficient antecedent basis for this limitation in the claim. The limitation doesn’t appear anywhere else in the claim.
Claims 2, 9, 10, and 11 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for being dependent on claim 1.
Claims 13-15 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for being dependent on claim 12.
Please make the proper corrections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Claim 1, 2, 3, 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over HARRER MICHAEL et al. (International Patent Publication # WO 2014048737; translated copy provided by the examiner; hereinafter Harrer) in view of MERGENTHALER ROLF-HERMANN et al. (Deutsche Patent publication #19636443; translated copy provided by the examiner; hereinafter Mergenthaler).
2. Regarding Claim 1, Harrer teaches a method for the diagnosing and monitoring vehicle components (abstract discloses a method of diagnosing, with the control unit, and monitoring vehicle components), the method comprising: 
performing measurements with respect to at least one first measuring point, one second measuring point, one third measuring point and one fourth measuring point of a vehicle (fig.2 shows monitoring/measuring points as the area in the vicinity of sensors 49,50,51 and 52; abstract discloses rail vehicle) via at least one first sensor, at least one second sensor, at least one third sensor and one at least fourth sensor (fig.2 shows sensors 49,50,51 and 52 at their respective measuring points; sensors are arranged to monitor/measure a point of interest);
performing, in at least one arithmetic unit (par.7 teaches a control and monitoring device, which is capable of performing arithmetic calculations) with correspondingly transmitted measuring signals, signal processing and a signal evaluation (par.13 teaches a control and monitoring device which receives signal for the purpose of processing and evaluating)  to thereby form at least one first measured value set (par.7 teaches a first signal set outputted by a control and monitoring device ), one second measured value set (par.7 teaches a second signal set outputted by a control and monitoring device), one third measured value set (par.13 teaches a third signal set outputted by a control and monitoring device) and one fourth measured value set (par.14 teaches a fourth signal set outputted by a control and monitoring device);
Harrer doesn’t teach determining, via the at least first measured value set, the second measured value set and the third measured value set, a reference value set with respect to a reference point of the vehicle and forming, via the reference value set, a test value set with respect to the fourth measuring point, said determination of the reference value set and the test value set being achieved via a formation of kinematic relationships between the at least one first measuring point, the second measuring point, the third measuring point and the fourth measuring point, on the one hand, and the reference point, on the other hand; and comparing the test value set with the fourth measured value set to detect a fault in or damage to the fourth sensor.
Mergenthaler does teach determining, via the at least first measured value set, the second measured value set and the third measured value set, a reference value set with respect to a reference point (par.33 teach reference variables which implies it is obtained from a reference point) of the vehicle and forming, via the reference value set, a test value set (par.7 teaches test set with comparison variables; which are obtained from the reference variable set) with respect to the fourth measuring point, said determination of the reference value set and the test value set being achieved via a formation of kinematic relationships (par.58 teaches formation of kinematic relationship between vehicle speed and comparison variables obtained from sensors) between the at least one first measuring point, the second measuring point, the third measuring point and the fourth (par.72 teaches formation of kinematic relationship between vehicle speed and reference variable obtained from a reference point); and 
comparing the test value set with the fourth measured value set to detect a fault in or damage to the fourth sensor (par.67 teaches detecting sensor damage through comparison of comparative variable and reference variable).
It would have been prima facie obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified Harrer to include the teachings of Mergenthaler; which would provide an embodiment that improves the monitoring of sensor as disclosed by Mergenthaler (par.6).
   
               3. Regarding claim 2, Harrer in view of Mergenthaler teach the method as claimed in claim 1, wherein acceleration measurements (Harrer par.95 teach acceleration sensors; sensors are devices that inherently measure) are performed with respect to three spatial directions (Harrer par. 94 teaches x-direction detection; par.67 teaches y-direction detection; par.98 teaches z-direction detection) via the at least one first sensor, the at least one second sensor, the at least one third sensor and the at least one fourth sensor (Harrer par.7 disclose first and second sensor; par.13 and par.14 disclose third and fourth sensor).

                4. Regarding claim 3, Harrer in view of Mergenthaler teach the method as claimed in claim 2, wherein accelerations of a chassis frame (par.95 discloses chassis frame) of the vehicle are measured via the at least one the first sensor, the at least one second sensor, the at least one third sensor and the at least one fourth sensor (par.95 discloses four sensors used for chassis diagnosis arranged on bogie chassis frame).

5. Regarding claim 9, Harrer in view of Mergenthaler teach the method as claimed in claim 1, wherein the reference value set is formed via an equalization calculation (par.81 teaches equalizing a measured value to a reference value from a determination, which can be a calculation).

                    6.Regarding claim 10, Harrer in view of Mergenthaler teach the method as claimed in claim 1, further comprising: 
                   at least one of monitoring and diagnosing at least one of the at least one first sensor, the at least one second sensor, the at least one third sensor and the at least one fourth sensor (Mergenthaler par.24 teaches monitoring and diagnosing method for the sensors 103,104,105 and 106; Harrer par.33 discloses diagnostic devices);                      
                    wherein at least three remaining sensors are respectively utilized to at least one of monitor and diagnose each of at least four sensors (Harrer par.7 teach monitoring device comprising further sensors (further temperature and acceleration sensors) monitoring rotation sensors in the control device; par.13 and par.14 teach further third and fourth sensors within the monitoring device;par.7 teaches combine control and monitoring device which involves the action of diagnosing in order to control).

                7. Regarding claim 11, Harrer in view of Mergenthaler teach the method as claimed in claim 1, wherein the vehicle comprises a rail vehicle (Harrier abstract disclose rail vehicle).
      
                 8. Regarding claim 12, Harrer in view of Mergenthaler teach 
A device (Harrier abstract discloses a device 48) comprising: 
   at least one first sensor (Harrer fig.2 and par.34 disclose sensors 49 as first sensor); 
(Harrer fig.2 and par.34 disclose sensors 50 as second sensor); 
   at least one third sensor (Harrer fig.2 and par.34 disclose sensors 51 as third sensor); 
   at least one fourth sensor (Harrer fig.2 and par.34 disclose sensors 52 as fourth sensor); and 
   at least one arithmetic unit (Harrer par.7 teaches a control and monitoring device, which is capable of performing arithmetic calculations); 
   wherein the at least one first sensor, the at least one second sensor, the at least one third sensor, the at least one fourth sensor and the at least one arithmetic unit are arranged on the vehicle (Harrer par.40 teach sensor 49 to 52 arranged on a car; par.40 teach control and monitoring unit arranged on car);
   wherein the device is configured to: 
      perform measurements with respect to at least one first measuring point, one second measuring point, one third measuring point and one fourth measuring point of a vehicle (Harrer fig.2 shows monitoring/measuring points as the area in the vicinity of sensors 49, 50,51 and 52; abstract discloses rail vehicle) via at the least one first sensor, the at least one second sensor, the at least one third sensor and the at least one fourth sensor (Harrer fig.2 shows sensors 49,50,51 and 52 at their respective measuring points; sensors are arranged to monitor/measure a point of interest);
      perform, in at least one arithmetic unit with correspondingly transmitted measuring signals, signal processing and a signal evaluation (Harrer par.13 teaches a control and monitoring device which receives signal for the purpose of processing and evaluating) to thereby form at least one first measured value set (Harrer par.7 teaches a first signal set outputted by a control and monitoring device), one second measured value set (Harrer par.7 teaches a second signal set outputted by a control and monitoring device), one third measured value set (Harrer par.13 teaches a third signal set outputted by a control and monitoring device) and one fourth measured value set (Harrer par.14 teaches a fourth signal set outputted by a control and monitoring device);
      determine, via the at least first measured value set, the second measured value set and the third measured value set, a reference value set with respect to a reference point (Mergenthaler par.33 teach reference variables which implies it is obtained from a reference point) of the vehicle and form, via the reference value set, a test value set (Mergenthaler par.7 teaches test set with comparison variables; which are obtained from the reference variable set) with respect to the fourth measuring point, said determination of the reference value set and the test value set being achieved via a formation of kinematic relationships (Mergenthaler par.58 teaches formation of kinematic relationship between vehicle speed and comparison variables obtained from sensors) between the at least one first measuring point, the second measuring point, the third measuring point and the fourth measuring point, on the one hand, and the reference point, on the other hand (Mergenthaler par.72 teaches formation of kinematic relationship between vehicle speed and reference variable obtained from a reference point); and
      compare the test value set with the fourth measured value set to detect a fault in or damage to the fourth sensor (Mergenthaler par.67 teaches detecting sensor damage through comparison of comparative variable and reference variable).

              9. Regarding claim 13, Harrer in view of Mergenthaler teach the device as claimed in claim 12, wherein the at least first sensor, the at least one second sensor, the at least one third sensor, the at least one fourth sensor and the at least one arithmetic unit are provided on a chassis of the vehicle (Harrer par.40 teach sensor 49 to 52 arranged on a car; par.40 teach control and monitoring unit arranged on car; par.29 teach chassis formed from bogie 5 and 6 and car body 7).

               10. Regarding claim 14, Harrer in view of Mergenthaler teach the device as claimed in claim 12, wherein the at least first sensor, the at least one second sensor, the at least one third sensor and the at least one fourth sensor are provided on the chassis of the vehicle, and the at least one arithmetic unit is provided in or on a vehicle body of the vehicle (Harrer fig.2 and par.40 teach sensor 49 to 52 arranged on a car, which comprises a chassis; Harrer par.40 teach control and monitoring unit arranged on car body 7; Harrer par.29 teach chassis formed from bogie 5 and 6 and car body 7).

               11. Regarding claim 15, Harrer in view of Mergenthaler teach the device as claimed in claim 12, wherein the at least first sensor, the at least one second sensor, the at least one third sensor and the at least one fourth sensor each have different installation positions with respect to a plane of the vehicle (Harrer fig.2 shows sensors 49 to 52 installed at different positions in the x-y plane of the vehicle).

      12. Claim 4, 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over HARRER MICHAEL et al. (International Patent Publication # WO 2014048737; translated copy provided by the examiner; hereinafter Harrer) in view of MERGENTHALER ROLF-HERMANN et al.(Deutsche Patent publication #19636443; translated copy provided by the examiner; hereinafter Mergenthaler) and further in view of KITZMÜLLER CHRISTIAN et al.( Deutsche Patent publication #102015218941; translated copy provided by the examiner; hereinafter Kitzmuller).

13. Regarding claim 4, Harrer in view of Mergenthaler teach the method as claimed in claim 2, wherein the reference value set and the test value set are formed from reference acceleration values at the reference point (Mergenthaler par.33 teach reference variables which implies it is obtained from a reference point; Harrer par.95 teach acceleration sensors), and the at least first measuring point, the second measuring point, the third measuring point and the fourth measuring point, on the other hand (Harrer par.95 and fig.2 discloses four sensors 49-52 which each have a measuring point).
Harrer in view of Mergenthaler doesn’t teach, angular velocity values, angular acceleration values and from distance values between the reference point, on the one hand.

Kitzmuller does teach, angular velocity values, angular acceleration values and from distance values between the reference point, on the one hand (par.42 discloses angular acceleration as lateral acceleration).
It would have been prima facie obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified Harrer in view of Mergenthaler to include the teachings of Kitzmuller; which would provide a method for reliably detecting defects in an acceleration sensor, thus increasing vehicle safety as described by Kitzmuller(par.6 and par.2).
             14. Regarding Claim 6, Harrer in view of Mergenthaler and further in view of Kitzmuller teach the method as claimed in claim 4, wherein the reference value set and the test value set are formed from angular position (Kitzmuller par.11 teach acceleration; acceleration is the second order derivative of difference in positions) difference values between a reference coordinate system in the reference point (a coordinate system is a method for identifying the location of a point; a unique coordinate system can be inherently attached to each respective point), on the one hand, and a first coordinate system in the at least first measuring point, a second coordinate system in the second measuring (a coordinate system is a method for identifying the location of a point; a unique coordinate system can be inherently attached to each respective point).

              15. Regarding claim 7, Harrer in view of Mergenthaler and further in view of Kitzmuller teach the method as claimed in claim 4, wherein the reference value set is formed by ignoring square angular velocity terms (Harrer in view of Mergenthaler and further in view of Kitzmuller don’t use square angular velocity terms when forming the reference value set).

              16. Regarding claim 8, Harrer in view of Mergenthaler and further in view of Kitzmuller teach the method as claimed in claim 6, wherein the reference value set is formed by ignoring square angular velocity terms (Harrer in view of Mergenthaler and further in view of Kitzmuller don’t use square angular velocity terms when forming the reference value set).

17. Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over HARRER MICHAEL et al. (International Patent Publication # WO 2014048737; translated copy provided by the examiner; hereinafter Harrer) in view of MERGENTHALER ROLF-HERMANN et al.(Deutsche Patent publication #19636443; translated copy provided by the examiner; hereinafter Mergenthaler) and further in view of KITZMÜLLER CHRISTIAN et al.( Deutsche Patent publication #102015218941; translated copy provided by the examiner; hereinafter Kitzmuller).
18. Regarding claim 5, Harrer in view of Mergenthaler teach the method as claimed in claim 3, wherein the reference value set and the test value set are formed from reference (Mergenthaler par.33 teach reference variables which implies it is obtained from a reference point; Harrer par.95 teach acceleration sensors), and the at least first measuring point, the second measuring point, the third measuring point and the fourth measuring point, on the other hand (Harrer par.95 and fig.2 discloses four sensors 49-52 which each have a measuring point).
Harrer in view of Mergenthaler doesn’t teach, angular velocity values, angular acceleration values and from distance values between the reference point, on the one hand.

Kitzmuller does teach, angular velocity values, angular acceleration values and from distance values between the reference point, on the one hand (par.42 discloses angular acceleration as lateral acceleration).
It would have been prima facie obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified Harrer in view of Mergenthaler to include the teachings of Kitzmuller; which would provide a method for reliably detecting defects in an acceleration sensor, thus increasing vehicle safety as described by Kitzmuller(par.6 and par.2).
Conclusion
        The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure.
Method and device for detecting and locating sensor failures in motor vehicles – (European Patent Publication #0953889 BENZINGER MATTHIAS et al.)
Rail Vehicle Component Error Control Method and Device of Rail Vehicles – (International Patent Publication #WO 0222424 MARIO SAEGLITZ et al.)
Fault detection system and a detection method on the way based on GLRT train suspension – (Chinese Patent Publication #102607867 WEI, Xiu-kun et al.)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL F.R. TCHATCHOUANG whose telephone number is (571)272-3991. The examiner can normally be reached Monday - Friday 8:00am -5:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARL F.R. TCHATCHOUANG/Examiner, Art Unit 2867                                                                                                                                                                                                        
/RAUL J RIOS RUSSO/Examiner, Art Unit 2867